DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Entry of Amendments

New Claim(s) 21-22 have been added.

Rejections under 35 USC 112
Applicant’s amendments filed 09/09/2022 with respect to Claim(s) 1-22 have been fully considered but they are not persuasive. As to applicant(s) argument of [1] “Claims 1 and 11 do not merely recite “ensure sensitivity of the plurality of sensors relative to each other remains approximately constant” based on only “the measured characteristics of the two sensors.” To the contrary, Claims 1 and 11 recite “ensur[ing] sensitivity of the plurality of sensors relative to each other remains approximately constant’ by “applying the normalization factor to the measured characteristic,” wherein the normalization factor is calculated “based on the measured characteristics of the at least two sensors and stored reference characteristics for the at least two sensors.”, the Examiner respectfully disagrees. Claim(s) recite steps of “measured characteristic of at least two sensors”, “calculating … applying the normalization factor to the measured characteristic of the at least one sensor”. However, how said steps can “ensure sensitivity of the plurality of sensors relative to each other” remains unclear. Applicant claims a result to achieve without reciting clear and concrete steps to achieve the result.  As to applicant(s) argument of [2] “As to the Examiner’s rejections of Claims 1 and 11 for use of the term “approximately constant,” Applicant submits that such rejections are in direct contravention of both the M.P.E.P. and well-settled case law that has clearly and unequivocally held that use of such “terms of degree” are definite.”, the Examiner respectfully disagrees. MPEP $ 2173.05(b) states “the claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371-72, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014) (observing that although there is no absolute or mathematical precision required, "[t]he claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art"). 
During prosecution, an applicant may also overcome an indefiniteness rejection by providing evidence that the meaning of the term of degree can be ascertained by one of ordinary skill in the art when reading the disclosure. 
Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421, 423 (CCPA 1973).
When relative terms are used in claims wherein the improvement over the prior art rests entirely upon size or weight of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality.” Application does not provide objective boundaries for “approximately constant” when read in light of the specification.  Since improvement over the prior art rests upon claimed result of “sensitivity remains approximately constant” the adequacy of the disclosure of a standard is of greater criticality. As to applicant(s) argument of [3] “As for the Examiner’s assertion that “essential structural cooperative relationships of elements/parameters” of Claim 1 are unclear, Applicant respectfully is confounded by the rejection.”, the Examiner respectfully disagrees. Claimed terms “measured characteristic”, “sensitivity drift” and “sensitivity constant” does not clearly establish relationship among said acts/parameters of measured characteristic, sensitivity drift and constant. It appears, in light of Specification, “measured characteristic” is represented by “phase information” of sensor (pg. 10), “sensitivity drift” is represented by “a drift in resonant phase” (pg. 20) and “sensitivity constant” is equated to “sensitivity equalization” in the form of “gain correction factor” (pg. 19). However, there remains functional gap in necessary connections/computations recited for said elements/acts of measuring phase, calculating a drift in resonant phase and ensuring gain correction in the claim.  See MPEP § 2172.01.
Rejections under 35 USC 102 and 103
Applicant’s amendments filed 09/09/2022 with respect to Claim(s) 1-22 have been fully considered but they are not persuasive. 
As to applicant(s) argument of [1] “Applicant submits that Wouhaybi fails to teach, either expressly of inherently, “stored reference characteristics for the at least two sensors.””, the Examiner respectfully disagrees. Wouhaybi teaches in figure(s) 1-9 stored reference characteristics (see also para. 68 - the sensors may be ranked or subjected to an ordering, with or without reference; @904 in fig. 9; para. 43 - central entity 144 may have code stored in memory and executed by a processor to distribute the normalization and to adjust the normalization for specific respective conditions of the first sensors 140; @ 144 in fig. 1A; para. 47 - A high-precision or high-accuracy sensor may initiate a series of self-tests to verify that it is working correctly. The high-precision or high-accuracy sensor may reset itself to the trusted state, for example, via its non-volatile memory (NVM); para. 58 - memory 404 stores code 406 executed by the processor 402 to implement the sensor calibration techniques). Storing reference characteristics of sensor for calibration is a common knowledge in the art. For example, pertinent art of Risk et al. (US 20140278144) teaches Storing reference characteristics of sensor (see clm. 11 - controller further comprises a memory storing calibration data for at least one sensor module in the base unit, the controller further configured to perform a calibration of the raw sensor data at the base unit using the stored calibration data; fig. 1).

Based on the arguments presented above, the Examiner strongly believes Wouhaybi alone or in combination with others meets the current limitations for Claim(s) 1-22.
For further details see the rejections/objections for Claim(s) 1-22 herein.                                                                                                                                                                                  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 1 and 11, 
a limitation "ensure sensitivity of the plurality of sensors relative to each other remains approximately constant" renders the claim indefinite because it is unclear how “sensitivity of the plurality of sensors relative to each other” can be ensured based on only “the measured characteristics of the at least two sensors”. See MPEP § 2173.05(d).
a phrase "approximately constant" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "approximately"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
essential structural cooperative relationships of elements/parameters “measured characteristic”, “sensitivity drift” and “sensitivity constant” is unclear. It appears, in light of Specification, “measured characteristic” is represented by “phase information” of sensor (pg. 10), “sensitivity drift” is represented by “a drift in resonant phase” (pg. 20) and “sensitivity constant” is equated to “sensitivity equalization” in the form of “gain correction factor” (pg. 19). However, there remains gap between the necessary structural connections/computations disclosed for said elements/acts in the claim.  See MPEP § 2172.01.  
Dependent Claim(s) 2-10 and 12-22 not specifically addressed share the same 112(b) rejection as the rejected base Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 11, 15-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wouhaybi et al. (US 20180183661; hereinafter Wouhaybi).
Regarding claim 1, Wouhaybi discloses in figure(s) 1-9 a system comprising: 
a plurality of sensors (sensors 920,502; figs. 9,5,1) configured to sense a physical quantity (para. 2 - Sensors may sense and measure characteristics of objects and environmental parameters); and 

    PNG
    media_image1.png
    665
    561
    media_image1.png
    Greyscale

a calibration subsystem configured to perform a calibration (para. 29 -  calibrate and/or normalize) comprising: 
comparing a measured characteristic (measured values M1, M2 of first and second sensors S1, S2 in steps 302, 304 in figs. 3,1) from each of at least two sensors of the plurality of sensors to determine a sensitivity drift (para. 51 - Sensor characteristics may include accuracy, error, precision, resolution, sensitivity, selectivity, noise, drift, detection limit, repeatability, reproducibility, hysteresis, stability, response time, range or span, offset, and so forth) of at least one sensor of the plurality of sensors; 
based on the measured characteristics of the at least two sensors and stored reference characteristics (para. 68 - the sensors may be ranked or subjected to an ordering, with or without reference; @904 in fig. 9; para. 43 - central entity 144 may have code stored in memory and executed by a processor to distribute the normalization and to adjust the normalization for specific respective conditions of the first sensors 140; @ 144 in fig. 1A; para. 47 - A high-precision or high-accuracy sensor may initiate a series of self-tests to verify that it is working correctly. The high-precision or high-accuracy sensor may reset itself to the trusted state, for example, via its non-volatile memory (NVM); para. 58 - memory 404 stores code 406 executed by the processor 402 to implement the sensor calibration techniques) for the at least two sensors, calculating (@processor 902 in fig. 9) a normalization factor (determine normalization 930, step 308 in figs. 9,3); and 
applying the normalization factor to the measured characteristic of the at least one sensor to ensure sensitivity of the plurality of sensors relative to each other (para. 47 - normalize a low-precision sensor based on known drift over time and on a more accurate or more precise sensor) remains approximately constant (para. 29 -   The normalization may include automatic or semi-automatic normalization of the sensors to each other, applying a correction to each sensor's data so that the data from multiple sensors can be sensibly merged into a single time-varying signal; para. 37 - two scales can be normalized by adjusting the lower quality scale to align with the higher quality sensor).

Regarding claim 5, Wouhaybi discloses in figure(s) 1-9 the system of Claim 1, wherein the measured characteristic from each of the at least two sensors comprises a measured amplitude (get measured value step 206; fig. 2).

Regarding claim 6, Wouhaybi discloses in figure(s) 1-9 the system of Claim 1, wherein the measured characteristic from each of the at least two sensors comprises a measured frequency (para. 32 - sensors 106 could take measurements at a high frequency; para. 105 - IoT device 900 sensing frequency).

Regarding claim 7, Wouhaybi discloses in figure(s) 1-9 the system of Claim 1, wherein the physical quantity comprises a location of a force applied proximate to the plurality of sensors (para. 100-101 :- sensors 920, such as pressure sensors. a display may be included to show information, such as sensor readings or actuator position).

Regarding claim 8, Wouhaybi discloses in figure(s) 1-9 the system of Claim 1, wherein one sensor of the at least two sensors comprises a reference sensor having a known configuration (para. 15 - Calibration may involve to measure the output of a sensor in response to an accurately known calibration standard as an input).

Regarding claim 9, Wouhaybi discloses in figure(s) 1-9 the system of Claim 1, wherein the calibration is configured to perform the calibration only in the absence of a valid measured signal from the plurality of sensors (para. 14 -  IoT sensors may be calibrated initially by the manufacturer; para. 27 - smart scale might be a single sensor that is more tightly calibrated and because the smart scale is likely connected to the cloud, the scale manufacturer might push a calibration patch to the smart scale on a regular basis).

Regarding claim 11, Wouhaybi discloses in figure(s) 1-9 a method for performing a calibration (para. 29 -  calibrate and/or normalize) in a system having a plurality of sensors (sensors 920,502; figs. 9,5) configured to sense a physical quantity (para. 2 - Sensors may sense and measure characteristics of objects and environmental parameters), the method comprising: 
comparing a measured characteristic (measured values M1, M2 of first and second sensors S1, S2 in steps 302, 304 in fig. 3) from each of at least two sensors of the plurality of sensors to determine a sensitivity drift (para. 51 - Sensor characteristics may include accuracy, error, precision, resolution, sensitivity, selectivity, noise, drift, detection limit, repeatability, reproducibility, hysteresis, stability, response time, range or span, offset, and so forth) of at least one sensor of the plurality of sensors; 
based on the measured characteristics of the at least two sensors and stored reference characteristics (para. 68 - the sensors may be ranked or subjected to an ordering, with or without reference; @904 in fig. 9) for the at least two sensors, calculating (@processor 902 in fig. 9) a normalization factor (determine normalization 930, step 308 in figs. 9,3); and 
applying the normalization factor to the measured characteristic of the at least one sensor to ensure sensitivity of the plurality of sensors relative to each other (para. 47 - normalize a low-precision sensor based on known drift over time and on a more accurate or more precise sensor) remains approximately constant (para. 29 -  calibrate and/or normalize. The normalization may include automatic or semi-automatic normalization of the sensors to each other, applying a correction to each sensor's data so that the data from multiple sensors can be sensibly merged into a single time-varying signal; para. 37 - two scales can be normalized by adjusting the lower quality scale to align with the higher quality sensor).

Regarding claim 15, Wouhaybi discloses in figure(s) 1-9 the method of Claim 11, wherein the measured characteristic from each of the at least two sensors comprises a measured amplitude (get measured value step 206; fig. 2).

Regarding claim 16, Wouhaybi discloses in figure(s) 1-9 the method of Claim 11, wherein the measured characteristic from each of the at least two sensors comprises a measured frequency (para. 32 - sensors 106 could take measurements at a high frequency; para. 105 - IoT device 900 sensing frequency).

Regarding claim 17, Wouhaybi discloses in figure(s) 1-9 the method of Claim 11, wherein the physical quantity comprises a location of a force applied proximate to the plurality of sensors (para. 100-101 :- sensors 920, such as pressure sensors. a display may be included to show information, such as sensor readings or actuator position).

Regarding claim 18, Wouhaybi discloses in figure(s) 1-9 the method of Claim 11, wherein one sensor of the at least two sensors comprises a reference sensor having a known configuration (para. 15 - Calibration may involve to measure the output of a sensor in response to an accurately known calibration standard as an input).

Regarding claim 19, Wouhaybi discloses in figure(s) 1-9 the method of Claim 11, wherein the calibration is configured to perform the calibration only in the absence of a valid measured signal from the plurality of sensors (para. 14 -  IoT sensors may be calibrated initially by the manufacturer; para. 27 - smart scale might be a single sensor that is more tightly calibrated and because the smart scale is likely connected to the cloud, the scale manufacturer might push a calibration patch to the smart scale on a regular basis).

Regarding claim(s) 21-22, Wouhaybi discloses in figure(s) 1-9 the method and system of Claim 11 and Claim 1, respectively, wherein the physical quantity is associated with a human-machine interface of an electronic device (user A uses sensor 3 to take measuremt; 114 in fig. 1; para. 102 - one or more I/O interfaces, such as a display interface 938 and a human-machine (HM) interface 942). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi in view of Tran et al. (US 20200364187).
Regarding claim(s) 2 and 12, Wouhaybi teaches in figure(s) 1-9 the system of Claim 1 and the method of Claim 11, respectively.
Wouhaybi does not teach explicitly wherein each of the plurality of sensors comprises a resonant sensor. 
However, Tran teaches in figure(s) 1-2 wherein each of the plurality of sensors comprises a resonant sensor (para. 265 - antenna that converts electric currents into electromagnetic waves and vice versa is said to be resonant; fig. 1G, 2J).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wouhaybi by having wherein each of the plurality of sensors comprises a resonant sensor as taught by Tran in order to provide "sensors to determine current positions of the refueling drone and the target vehicle to release hydrogen from the hydrogen tank to a fuel container in the target vehicle at a lower pressure than the high pressure at the hydrogen tank." (abstract).

Regarding claim(s) 3 and 13, Wouhaybi teaches in figure(s) 1-9 the system of Claim 1 and the method of Claim 11, respectively. 
Wouhaybi does not teach explicitly wherein each of the plurality of sensors comprises a resistive-inductive-capacitive sensor.
However, Tran teaches in figure(s) 1-2 wherein each of the plurality of sensors comprises a resistive-inductive-capacitive sensor (para. 265 -  antenna can be considered a complex resistive-inductive-capacitive (RLC) network).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wouhaybi by having wherein each of the plurality of sensors comprises a resistive-inductive-capacitive sensor as taught by Tran in order to provide suitable sensor as evidenced by "sensors to determine current positions of the refueling drone and the target vehicle to release hydrogen from the hydrogen tank to a fuel container in the target vehicle at a lower pressure than the high pressure at the hydrogen tank." (abstract).

Regarding claim(s) 4 and 14, Wouhaybi teaches in figure(s) 1-9 the system of Claim 1 and the method of Claim 11, respectively. 
Wouhaybi does not teach explicitly wherein the measured characteristic from each of the at least two sensors comprises a measured phase.
However, Tran teaches in figure(s) 1-2 wherein the measured characteristic from each of the at least two sensors comprises a measured phase (para. 209 - digital processing in the baseband domain in order to impart the desired phase/delay and gain factors on the antenna array).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wouhaybi by having wherein the measured characteristic from each of the at least two sensors comprises a measured phase as taught by Tran in order to provide suitable sensor as evidenced by "sensors to determine current positions of the refueling drone and the target vehicle to release hydrogen from the hydrogen tank to a fuel container in the target vehicle at a lower pressure than the high pressure at the hydrogen tank." (abstract).

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi in view of Nogueira et al. (US 20150331418).
Regarding claim(s) 10 and 20, Wouhaybi teaches in figure(s) 1-9 the system of Claim 1 and the method of Claim 11, respectively. 
Wouhaybi does not teach explicitly wherein the calibration further comprises: low-pass filtering the measured characteristics of the at least two sensors to remove noise; and optimizing a corner frequency for the low-pass filtering in accordance with a desired response time.
However, Nogueira teaches in figure(s) 1-15 wherein the calibration further comprises: low-pass filtering (LPF 704; fig. 7) the measured characteristics of the at least two sensors to remove noise (noise 1104; fig. 11); and optimizing a corner frequency for the low-pass filtering in accordance with a desired response time (compensate filtered value for delay 1108; fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wouhaybi by having wherein the calibration further comprises: low-pass filtering the measured characteristics of the at least two sensors to remove noise; and optimizing a corner frequency for the low-pass filtering in accordance with a desired response time as taught by Nogueira in order to provide "method of operating an infusion device wherein operation of the infusion device to deliver the fluid is influenced by the adjusted calibration factor" (abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868